Franklin App. No. 97APE07-946. On March 17, 1998, appellant filed a notice of appeal from the judgment of the Franklin County Court of Appeals entered in case No. 97APE07-946 on February 8, 1998. Appellant did not file a memorandum in support of jurisdiction within the forty-five-day time period for perfecting the appeal as required by S.Ct.Prac.R. II(2)(A)(1). Whereas appellant has filed a discretionary appeal, the filing of a memorandum in support of jurisdiction is mandatory and appellant’s failure to file the memorandum within the requisite time period divests this court of jurisdiction to hear the appeal. Accordingly,
IT IS ORDERED by the court, sua sponte, that this cause be, and hereby is, dismissed.